Exhibit 10.6

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is effective this 4th day of
November, 2015 (the “Effective Date”) between Robert Davis (“Executive”) and
Intra-Cellular Therapies, Inc. (the “Company”).

1. Title; Capacity. Subject to terms set forth herein, the Company agrees to
employ Executive in the position of Senior Vice President, Chief Scientific
Officer. Executive shall serve in an executive capacity and shall perform such
duties as are assigned to Executive from time to time, consistent with the
Bylaws of the Company and as required by the Company’s Board of Directors (the
“Board”). During the term of his employment with the Company, Executive will
devote his best efforts and substantially all of his business time and attention
to the business of the Company. Notwithstanding the foregoing, or any other
provision of this Agreement, it shall not be a breach or violation of this
Agreement for the Executive to (i) serve on civic or charitable boards or
committees, (ii) with the express written permission of the Company serve on
corporate boards of companies that do not present a conflict of interest or
compete directly or indirectly with the Company, (iii) deliver lectures, fulfill
speaking engagements or teach at educational institutions, or (iv) manage
personal investments, so long as such activities do not significantly interfere
with or significantly detract from the performance of the Executive’s
responsibilities to the Company in accordance with this Agreement. The Board has
approved the Executive’s participation in the activities listed on Schedule A to
this Agreement.

2. Term. The term of this Agreement shall commence on the Effective Date, and
shall continue for three (3) years from that date, unless terminated prior
thereto by either the Company or the Executive as provided in Section 4. If
either the Company or the Executive does not wish to renew this Agreement when
it expires at the end of the initial or any renewal term hereof, as hereinafter
provided, or if either the Company or the Executive wishes to renew this
Agreement on different terms than those contained herein, it or he shall give
written notice in accordance with Section 13 below of such intent to the other
party at least sixty (60) days prior to the expiration date. In the absence of
such notice, this Agreement shall be renewed on the same terms and conditions
contained herein for a term of one year from the date of expiration. The parties
expressly agree that designation of a term and renewal provisions in this
Agreement does not in any way limit the right of the parties to terminate this
Agreement at any time as hereinafter provided. Reference herein to the term of
this Agreement shall refer both to the initial term and any successive term as
the context requires. Should the Company elect not to renew this Agreement for
reasons other than death or Disability (as defined in Section 4.3 below), or
Cause (as defined in Section 4.1 below), the Executive shall be eligible for the
same severance payments and benefits as Executive would receive under
Section 5.2 and on the same conditions as if Executive had been terminated by
the Company without Cause, provided that Executive executes a Release of claims
in favor of the Company as defined in Section 5.2(a). Provided however,
Executive shall not receive any such severance payments and benefits unless he
executes the Release within the consideration period specified therein and until
the Release becomes effective and can no longer be revoked by Executive under
its terms. Executive’s ability to receive such payment and benefits is further
conditioned upon his: returning all Company property; complying with his post
termination obligations under this Agreement and

 

1



--------------------------------------------------------------------------------

the Proprietary Information, Inventions, and Non-Competition Agreement between
the Executive and the Company; and complying with the Release including without
limitation any non-disparagement and confidentiality provisions contained
therein. Executive shall not be eligible for any severance payments and benefits
if either the Executive or the Company wishes to renew this Agreement on
different terms than those contained herein.

3. Compensation and Benefits.

3.1 Salary. Executive will receive for Executive’s services to be rendered under
this Agreement an initial annualized base salary at the rate of $400,000 per
year, subject to annual review and adjustment by the Company in the discretion
of the Board, payable subject to standard federal and state payroll withholding
requirements in accordance with the Company’s standard payroll practices (“Base
Salary”).

3.2 Incentive Compensation. In addition to Executive’s Base Salary, the
Executive shall be eligible during the term of this Agreement for such bonus
payments and/or equity grants as awarded to the Executive by the Board.

3.3 Policies and Fringe Benefits. The employment relationship between the
parties shall also be subject to the Company’s personnel policies and procedures
as they may be interpreted, adopted, revised or deleted from time to time in the
Company’s sole discretion. The Executive will be eligible to participate on the
same basis as other executive level employees in the Company’s benefit plans in
effect from time to time during his employment. All matters of eligibility for
coverage or benefits under any benefit plan shall be determined in accordance
with the provisions of such plan. The Company reserves the right to change,
alter, or terminate any benefit plan in its sole discretion. While this
Agreement is in effect, the Company will provide the Executive with life
insurance, for which the Executive may designate the beneficiary or
beneficiaries in an amount of $150,000, and long-term disability insurance.

3.4 Reimbursement of Certain Expenses. The Company will reimburse Executive for
reasonable business expenses in accordance with the Company’s expense
reimbursement policies.

4. Termination of Employment. Either Executive or the Company may terminate the
employment relationship at any time, for any reason, in accordance with this
Section 4.

4.1 Termination for Cause. At the election of the Company, the employment
relationship may be terminated for Cause upon written notice by the Company to
Executive specifying the provision or provisions of this Section 4.1 upon which
the decision to terminate is based. For the purposes of this Section 4.1,
“Cause” for termination shall be deemed to exist upon the occurrence of any of
the following:

(a) a good faith finding by the Company that Executive has engaged in gross
negligence or gross misconduct that is materially injurious to the Company;

(b) Executive’s conviction of a felony or crime involving fraud or embezzlement
of Company property;

 

2



--------------------------------------------------------------------------------

(c) Executive’s material breach of this Agreement which, if curable, has not
been cured by Executive within 60 days after he shall have received written
notice from the Company stating with reasonable specificity the nature of such
breach;

(d) material breach of fiduciary duty; or

(e) refusal to follow or implement a clear and reasonable directive of the Board
as a whole, or an officer of the Company, provided that such directive is
ethical and legal and which, if curable, has not been cured by Executive within
60 days after he shall have received written notice from the Company stating
with reasonable specificity the nature of such refusal.

4.2 Termination by the Company Without Cause or by the Executive for Good
Reason. At the election of the Company it may terminate Executive’s employment
for reasons other than Cause, death or Disability, at any time upon written
notice by the Company to Executive. The Executive may resign from Executive’s
employment for “Good Reason” within sixty (60) days after the occurrence of one
of the events specified below, by giving prior written notice, provided that
Executive has not consented in writing to one of the specified events or been
notified previously of the Company’s intention to terminate Executive’s
employment. As used in this Agreement Good Reason shall mean:

(a) The assignment to Executive of any duties or responsibilities which result
in the material diminution of Executive’s position;

(b) a 5% or greater reduction by the Company in Executive’s annual Base Salary;

(c) a material change in the geographic location at which the Executive is
required to perform services; or

(d) material breach by the Company of any material provision of this Agreement;
provided however, that any actions taken by the Company to accommodate a
disability of the Executive or pursuant to the Family and Medical Leave Act
shall not be a Good Reason for purposes of this Agreement. Notwithstanding the
occurrence of any of the events enumerated in Section 4.2 (a) through (d), such
occurrence shall not be deemed to constitute Good Reason if, within 30 days
after the giving by Executive of notice of the occurrence or existence of an
event or circumstance specified above, such event or circumstance has been fully
corrected (provided that such right of correction by the Company shall only
apply to the first such notice given by Executive). In the absence of such
correction, Executive’s resignation shall be effective thirty (30) days
following the Executive’s notice.

4.3 Death or Disability. The Executive’s employment will terminate upon the
death or determination of disability of Executive. As used in this Agreement,
the determination of “disability” shall occur when the Executive is unable due
to a physical or mental condition to perform the essential functions of his
position with or without reasonable accommodation for 90 consecutive days, or
180 days in the aggregate whether or not consecutive, during any 360-day period,
or based on the written certification by a licensed physician of the likely
continuation of such condition for such period. A determination of disability
shall be made by a physician satisfactory to both Executive and the Company,
provided that if Executive and the Company do

 

3



--------------------------------------------------------------------------------

not agree on a physician, Executive and the Company shall each select a
physician and these two together shall select a third physician, whose
determination as to disability shall be binding on all parties. This definition
shall be interpreted and applied consistent with the Americans with Disabilities
Act, the Family and Medical Leave Act, and other applicable law.

4.4 Termination by Executive without Good Reason. At the election of Executive,
he may terminate employment upon not less than 30 days prior written notice by
Executive to the Company.

5. Effect of Termination.

5.1 General; Termination for Cause or by the Executive Without Good Reason. In
the event that Executive’s employment is terminated for any reason, the Company
shall pay to Executive the compensation and benefits, including payment for
accrued but untaken vacation days, payable to Executive through the last day of
Executive’s actual employment by the Company. If the termination is by the
Company for Cause pursuant to Section 4.1 or at the election of Executive
pursuant to Section 4.4, the Company shall have no further obligations under
this Agreement.

5.2 Termination by the Company Without Cause or by the Executive for Good
Reason.

(a) Employee shall not receive any of the benefits pursuant to this Section 5.2
unless he executes a general release in favor of the Company, in a form
acceptable to the Company and substantially similar to the form attached hereto
as Schedule B (the “Release”) within the consideration period specified therein
(the “Release Review Period”) and until the Release becomes effective and can no
longer be revoked by Employee under its terms. Employee’s ability to receive
benefits pursuant to this Section 5.2 is further conditioned upon his: returning
all Company property; complying with his post termination obligations under this
Agreement and the Proprietary Information, Inventions and Non-Competition
Agreement; and complying with the Release including without limitation any
non-disparagement and confidentiality provisions contained therein.

(b) In the event that Executive’s employment is terminated pursuant to
Section 4.2 by the Company without Cause or by the Executive for Good Reason,
the Company shall pay to Executive as severance twelve months of his annual Base
Salary then in effect, together with an additional amount calculated by dividing
by 365 the number of days employed in the year of termination and multiplying
that number by the amount of the Executive’s previous year’s bonus (if any),
such amount to be paid in one lump sum on the date the Release becomes
effective, subject to standard payroll deductions and withholdings, provided,
however, that if the Release Review Period begins in one tax year and ends in a
later tax year, the payments under this Section 5.2(b) will be made following
the date that the Release is effective that occurs in the later tax year .
Additionally, if Executive timely elects and remains eligible for continued
coverage under COBRA, the Company, as part of this Agreement, will pay that
portion of Executive’s COBRA premiums it was paying prior to the Separation Date
for twelve (12) months.

 

4



--------------------------------------------------------------------------------

(c) In the event Executive’s employment is terminated pursuant to Section 4.2,
and not for Cause, death or Disability, all unvested equity awards shall become
fully vested, all unvested stock options shall become fully vested and
exercisable and any ISO’s issued to Executive will automatically convert to a
non-qualified options on the 91st day following termination, provided it has not
been exercised, subject to the terms of the applicable stock plan and option
agreement.

(d) Termination for Death or Disability. In the event that Executive’s
employment is terminated by death or because of Disability pursuant to
Section 4.3, in addition to the payment of accrued salary and unused vacation
provided in Section 5.1, the Company shall pay to Executive’s estate or to
Executive, as the case may be, compensation which would otherwise be payable to
Executive through the end of the month in which such termination occurs, and
payment for any accrued but untaken vacation days.

5.3 Code Sections 409A and 280G.

(a) In the event that the payments or benefits set forth in Section 5.2 of this
Agreement constitute “non-qualified deferred compensation” subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), then
the following conditions apply to such payments or benefits:

(i) Any termination of Executive’s employment triggering payment of benefits
under Section 5 must constitute a “separation from service” under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before
distribution of such benefits can commence. To the extent that the termination
of Executive’s employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result
of further services that are reasonably anticipated to be provided by Executive
to Company at the time Executive’s employment terminates), any such payments
under Section 5 that constitute deferred compensation under Section 409A of the
Code shall be delayed until after the date of a subsequent event constituting a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h). For purposes of clarification, this Section 5.3(a) shall not cause
any forfeiture of benefits on Executive’s part, but shall only act as a delay
until such time as a “separation from service” occurs.

(ii) Notwithstanding any other provision with respect to the timing of payments
under Section 5.2 if, at the time of Executive’s termination, Executive is
deemed to be a “specified employee” of Company (within the meaning of
Section 409A(a)(2)(B)(i) of the Code), then limited only to the extent necessary
to comply with the requirements of Section 409A of the Code, any payments to
which Executive may become entitled under Section 5 which are subject to
Section 409A of the Code (and not otherwise exempt from its application) shall
be withheld until the first (1st) business day of the seventh (7th) month
following the termination of Executive’s employment, at which time Executive
shall be paid an aggregate amount equal to the accumulated, but unpaid, payments
otherwise due to Executive under the terms of Section 5.

 

5



--------------------------------------------------------------------------------

(b) It is intended that each installment of the payments and benefits provided
under Section 5 of this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Code. Neither Company nor Executive shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A of the
Code.

(c) Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall be interpreted and at all times administered in a manner that
avoids the inclusion of compensation in income under Section 409A of the Code,
or the payment of increased taxes, excise taxes or other penalties under
Section 409A of the Code. The parties intend this Agreement to be in compliance
with Section 409A of the Code. Executive acknowledges and agrees that Company
does not guarantee the tax treatment or tax consequences associated with any
payment or benefit arising under this Agreement, including but not limited to
consequences related to Section 409A of the Code.

(d) If any payment or benefit Executive would receive under Section 5.4 of this
Agreement, when combined with any other payment or benefit Executive receives
pursuant to a Change of Control (for purposes of this section, a “Payment”)
would: (i) constitute a “parachute payment” within the meaning of Section 280G
the Code; and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be
either: (A) the full amount of such Payment; or (B) such lesser amount (with
cash payments being reduced before equity compensation) as would result in no
portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employments taxes, income taxes, and the Excise Tax, results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.

5.4 Effect of a Change in Control.

(a) In the event either (i) Executive’s employment with the Company is
terminated by the Company for reasons other than death or Disability (as defined
above) within three months before or 12 months following a Change in Control (as
defined below) or (ii) Executive terminates his employment for Good Reason (as
defined above) within three months before or 12 months following a Change in
Control (as defined below), or (iii) the Executive terminates his employment for
any reason within one (1) month following a Change in Control (as defined
below), then provided that Executive executes the Release (as defined in
Section 5.2) within the consideration period specified therein and it becomes
effective and can no longer be revoked by Executive under its terms, and
provided further that Executive returns all Company property’ complies with his
post termination obligations under this Agreement and the Proprietary
Information, Inventions and Non-Competition Agreement, and complies with the
Release including without limitation any non-disparagement and confidentiality
provisions contained therein, Executive shall be entitled to the payments,
equity acceleration and benefits described in this Section 5.4 in lieu of, and
not in addition to, the benefits provided for in Section 5.2. The Company shall
pay to the Executive, in lieu of the severance described in Section 5.2(a),
severance equivalent to 18 months of his annual Base Salary then in effect,
together with an additional amount calculated by dividing by 365 the number of
days employed in the year of termination and multiplying that number by the
amount of the Executive’s previous year’s bonus

 

6



--------------------------------------------------------------------------------

(if any), paid in a lump sum on the eighth day following the date the Release
becomes effective, subject to standard payroll deductions and withholdings,
provided, however, that if the Release Review Period begins in one tax year and
ends in a later tax year, the payments under this Section 5.4(a) will be made
following the date that the Release is effective that occurs in the later tax
year. On the date of termination of Executive’s employment, any unvested equity
awards granted to the Executive shall immediately vest and, in the case of stock
options, become exercisable. Additionally, if Executive timely elects and
remains eligible for continued coverage under COBRA, the Company, as part of
this Agreement, will pay that portion of Executive’s COBRA premiums it was
paying prior to the Separation Date for eighteen (18) months.

(b) Definition of Change in Control. For purposes of this Agreement, a “Change
in Control” means the occurrence of any of the following events:

(i) a sale, lease or other disposition of all or substantially all of the assets
of the Company;

(ii) a consolidation or merger of the Company with or into any other corporation
or other entity or person, or any other corporate reorganization, in which the
stockholders of the Company immediately prior to such consolidation, merger or
reorganization, own less than fifty percent (50%) of the outstanding voting
power of the surviving entity (and its parent) following the consolidation,
merger or reorganization; or

(iii) any transaction (or series of related transactions involving a person or
entity, or a group of affiliated persons or entities) in which in excess of
fifty percent (50%) of the Company’s outstanding voting power is transferred.

Notwithstanding the above, a Change in Control shall not be deemed to occur on
account of the sale or acquisition of the Company’s capital stock by
institutional investors or venture capital firms for the primary purpose of
obtaining financing for the Company.

6. No Mitigation. Executive shall have no obligation to mitigate any amount of
any payment or benefit contemplated by this agreement.

7. Cooperation. For one month following termination of the Executive’s
employment for any reason, and, additionally, for the number of months for which
the Executive is receiving severance following termination, he will reasonably
cooperate with the Company in all matters relating to the winding up of his
pending work including, but not limited to, any litigation in which the Company
is involved, and the orderly transfer of any such pending work to such other
employees as may be designated by the Company. The Company will reimburse the
Executive for any out-of-pocket expenses associated with such cooperation.

8. Insurance and Indemnification. The Company shall purchase a directors and
officers insurance policy for which Executive shall receive usual and customary
coverage for all acts undertaken as an officer of the Company. In addition, the
Company shall indemnify Executive to the fullest extent permitted by its
charter, bylaws and by law for all costs, charges, damages, fees including
without limitation, attorneys fees or other expenses that Executive incurs or
potentially may incur in connection with Executives’ duties herewith and also
enter into an indemnification agreement with Executive.

 

7



--------------------------------------------------------------------------------

9. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

10. Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Company with regard to the subject matter hereof. This
Agreement is the complete, final, and exclusive embodiment of their agreement
with regard to this subject matter and supersedes any prior oral discussions or
written communications and agreements. This Agreement is entered into without
reliance on any promise or representation other than those expressly contained
herein, and it cannot be modified or amended except in writing signed by
Executive and an authorized officer of the Company. The parties have entered
into a separate Proprietary Information, Inventions, and Non-Competition
Agreement and have or may enter into separate equity grant agreements. These
separate agreements govern other aspects of the relationship between the
parties, have or may have provisions that survive termination of the Executive’s
employment under this Agreement, may be amended or superseded by the parties
without regard to this agreement and are enforceable according to their terms
without regard to the enforcement provision of this Agreement. In the event of a
conflict between this Agreement and any other agreement between the Executive
and the Company, this Agreement shall control.

11. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.

12. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the State of New York and any action arising from
or relating to this Agreement shall be commenced in the Federal or State courts
located in New York County.

13. Notices. Any notices required hereunder to be in writing shall be deemed
effectively given: (a) upon personal delivery to the party to be notified;
(b) when sent by electronic mail, telex or confirmed facsimile if sent during
normal business hours on the day sent, and, if not, then on the next business
day; (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at its primary office location and to Employee at Employee’s address as listed
on the Company payroll, or at such other address as the Company or the Employee
may designate by ten (10) days advance written notice to the other.

14. Successors and Assigns.

14.1 Assumption by Successors. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise and whether
or not after a Change in Control) to all or substantially all of the business or
assets of the Company to assume in writing prior to such succession and to agree
to perform its obligations under this Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place. Successions by virtue of the sale of stock shall be
governed by operation of law.

 

8



--------------------------------------------------------------------------------

14.2 Successor Benefits. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation into which the Company may be merged or which may succeed to its
assets or business, provided, however, that the obligations of Executive are
personal and shall not be assigned by Executive.

15. Miscellaneous.

15.1 No Waiver. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

15.2 Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

15.3 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

15.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

INTRA-CELLULAR THERAPIES, INC.     EXECUTIVE By:  

/s/ Lawrence Hineline

   

/s/ Robert Davis

  LAWRENCE HINELINE     ROBERT DAVIS   CHIEF FINANCIAL OFFICER     SENIOR VICE
PRESIDENT, CHIEF SCIENTIFIC OFFICER

 

9



--------------------------------------------------------------------------------

SCHEDULE A

PERMITTED ACTIVITIES

 

10



--------------------------------------------------------------------------------

SCHEDULE B

RELEASE OF CLAIMS

This Release of Claims (Release”) is made as of                      by and
between                      (“the Executive”) and Intra-Cellular Therapies,
Inc. (the “Company”) (together, the “Parties”).

1. In consideration for Executive’s execution of this Release, the Company will
make a severance payment to Executive in the amount set forth in the Employment
Agreement between the Executive and the Company. This amount will be paid
following the Effective Date (as defined below) in accordance with the
Employment Agreement, provided the Company has received the executed Agreement
from Executive on or before that date. This payment will be subject to standard
payroll deductions and withholdings. If Executive timely elects and remains
eligible for continued coverage under COBRA, the Company will pay that portion
of Executive’s COBRA premiums it was paying prior to the Separation Date for the
time period set forth in the Employment Agreement between the Executive and the
Company.

2. Executive hereby releases, acquits and forever discharges the Company, its
parents and subsidiaries, and their officers, directors, agents, servants,
employees, stockholders, successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, which were known or through reasonable diligence should
have been known, arising out of or in any way related to Releases, events, acts
or conduct at any time prior to the date Executive executes this Settlement
Release, including, but not limited to: all such claims and demands directly or
indirectly arising out of or in any way connected with Executive’s employment
with the Company, including but not limited to, claims of intentional and
negligent infliction of emotional distress, any and all tort claims for personal
injury, claims or demands related to salary, bonuses, commissions, stock, stock
options, or any other ownership interests in the Company, vacation pay, fringe
benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state or local law or cause of
action including, but not limited to, any and all claims and causes of action
that the Company, its parents and subsidiaries, and its and their respective
officers, directors, agents, servants, employees, attorneys, shareholders,
successors, assigns or affiliates:

 

  •   has violated its personnel policies, handbooks, contracts of employment,
or covenants of good faith and fair dealing;

 

  •   has discriminated against him on the basis of age, race, color, sex
(including sexual harassment), national origin, ancestry, disability, religion,
sexual orientation, marital status, parental status, source of income,
entitlement to benefits, any union activities or other protected category in
violation of any local, state or federal law, constitution, ordinance, or
regulation, including but not limited to: Title VII of the Civil Rights Act of
1964, as amended; 42 U.S.C. § 1981, as amended; the Equal Pay Act; the Americans
With Disabilities Act; the Family and Medical Leave Act; the New York State Law
Human Rights Law; the New York City Human Rights Law; the Employee Retirement
Income Security Act; Section 510; and the National Labor Relations Act;

 

11



--------------------------------------------------------------------------------

  •   has violated any statute, public policy or common law (including but not
limited to claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to him or any member of his
family and/or promissory estoppel).

Excluded from this Release are any claims which cannot be waived by law.
Executive is waiving, however, his right to any monetary recovery should any
governmental agency or entity, such as the EEOC or the DOL, pursue any claims on
his behalf. Executive acknowledges that he is knowingly and voluntarily waiving
and releasing any rights he may have under the ADEA, as amended. Executive also
acknowledges that (i) the consideration given to his in exchange for the waiver
and release in this Release is in addition to anything of value to which he was
already entitled, and (ii) that he has been paid for all time worked, have
received all the leave, leaves of absence and leave benefits and protections for
which he is eligible, and have not suffered any on-the-job injury for which he
has not already filed a claim. Executive further acknowledges that he has been
advised by this writing that: (a) his waiver and release do not apply to any
rights or claims that may arise after the execution date of this Release; (b) he
has been advised hereby that he has the right to consult with an attorney prior
to executing this Release; (c) he has twenty-one (21) days to consider this
Release (although Executive may choose to voluntarily execute this Release
earlier and if he does he will sign the Consideration Period waiver below);
(d) he has seven (7) days following his execution of this Release to revoke the
Release; and (e) this Release shall not be effective until the date upon which
the revocation period has expired unexercised (the “Effective Date”), which
shall be the eighth day after Executive executes this Release.

3. On or before the last day of Executive’s employment, Executive agrees to
return to the Company all Company documents (and all copies thereof) and other
Company property that Executive has had in his possession at any time,
including, but not limited to, Company files, notes, drawings, records, business
plans and forecasts, financial information, specifications, computer-recorded
information, tangible property (including, but not limited to, computers),
credit cards, entry cards, identification badges and keys; and, any materials of
any kind that contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof). Executive shall coordinate the
return of Company property with Allen Fienberg, Vice President of Business
Development or an appropriated officer designated by the Board of Directors.

4. Executive further agrees that both during and after Executive’s employment
Executive acknowledges his continuing obligations under his Proprietary
Information, Inventions and Non-Competition Agreement not to use or disclose any
confidential or proprietary information of the Company and to refrain from
certain solicitation and competitive activities.

5. It is understood that Executive shall hold the provisions of this Release in
strictest confidence and shall not publicize or disclose it in any manner
whatsoever; provided, however, that: (a) Executive may disclose this Release to
his immediate family; (b) Executive may disclose this Release in confidence to
his attorney, accountant, auditor, tax preparer, and financial advisor; and
(c) Executive may disclose this Release insofar as such disclosure may be
required by law.

 

12



--------------------------------------------------------------------------------

6. Executive agrees not to disparage the Company, and the Company’s attorneys,
directors, managers, partners, employees, agents and affiliates, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that Executive may respond accurately and fully to any
question, inquiry or request for information when required by legal process.

7. This Release does not constitute an admission by the Company of any wrongful
action or violation of any federal, state, or local statute, or common law
rights, including those relating to the provisions of any law or statute
concerning employment actions, or of any other possible or claimed violation of
law or rights.

8. Executive agrees that upon any breach of this Release Executive will forfeit
all amounts paid or owing to Executive under this Release. Executive further
acknowledges that it may be impossible to assess the damages caused by violation
of the terms of paragraphs 3, 4, 5 and 6 of this Release and further agree that
any threatened or actual violation or breach of those paragraphs of this Release
will constitute immediate and irreparable injury to the Company. Executive
therefore agrees that any such breach of this Release is a material breach of
this Release, and, in addition to any and all other damages and remedies
available to the Company upon Executive’s breach of this Release, the Company
shall be entitled to an injunction to prevent Executive from violating or
breaching this Release. Executive agrees that if the Company is successful in
whole or part in any legal or equitable action against Executive under this
Release, Executive agree to pay all of the costs, including reasonable
attorney’s fees, incurred by the Company in enforcing the terms of this Release.

9. This Release constitutes the complete, final and exclusive embodiment of the
entire Release between the Parties with regard to this subject matter. It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. This Release may not be modified or
amended except in a writing signed by both Executive and a duly authorized
officer of the Company. This Release will bind the heirs, personal
representatives, successors and assigns of the Parties, and inure to the benefit
of the Parties, their heirs, successors and assigns. If any provision of this
Release is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Release and the
provision in question will be modified by the court so as to be rendered
enforceable. This Release will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of New York as
applied to contracts made and to be performed entirely within New York.

IN WITNESS WHEREOF, the Parties have duly authorized and caused this Agreement
to be executed as follows:

 

        INTRA-CELLULAR THERAPIES, INC.

 

    By:  

 

[NAME]     [NAME]  

 

   

 

Date     Date

 

13